DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of May 16, 2022, in response to the Office Action of November 16, 2021, are acknowledged.

Response to Arguments
	The objections and rejections of record are withdrawn in view of the amendments to the claims.  New prior art is set forth below.

Status of the Claims
Claims 11-19, 32, and 37-46 are pending.  Claims 18 and 45 are withdrawn for being directed to renal cancer, not elected pancreatic cancer.  Claims 15, 38, and 40 are allowable, but objected to for being dependent upon a rejected based claim.  Claims 11-14, 16, 17, 19, 32, 37, 39, 41-44, and 46 are rejected.
The elected species, as noted previously, is free of the prior art.  The search has been expanded to a single additional species (and others in an effort to expedite prosecution on the merits).

    PNG
    media_image1.png
    81
    235
    media_image1.png
    Greyscale

While claims 32, 37, 39, 43, 44, and 46  remain withdrawn, Nakamura et al. is applied below to expedite prosecution.  Nakamura teaches a compound of Formula VIII, wherein X’ is OH.

Claim Rejections - 35 USC § 112
Claims 41 and 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 is amended to be limited to a non-elected cancer, renal cancer.  However, claims 41 and 42 are limited to pancreatic cancer and pancreatic ductal adenocarcinoma, which are not forms of renal cancer.  Thus, they do not further limit the claim from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 15, 38, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16, 17, 19, 32, 37, 39, 43, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth et al., (US2007/0026398).
	Farnsworth teaches PRL-1 is highly overexpressed in most pancreatic cancers. See par. 46.  Farnsworth teaches using PRL-1 as a diagnostic marker and providing a method of treating cancer, in particular pancreatic cancer, by providing compositions that inhibit PRL-1.  Table 4 provides exemplary “novel PRL-1 Inhibitors” and on page 24 the following compound of Formula VIII of claim 11 is shown:

    PNG
    media_image1.png
    81
    235
    media_image1.png
    Greyscale
.  
The compound is shown below in the STN database, as a therapeutic agent and marker for pancreatic cancer.

    PNG
    media_image2.png
    380
    571
    media_image2.png
    Greyscale

	Treatment is taught to be by any route that can be used for clinical purposes including oral, intranasal, intravenous, and others. See par. 126.  The compounds can be administered as a single agent or in combination with other therapeutic agents.  See par. 47.  Combination therapy may include a chemotherapeutic agent, radiotherapeutic, immunotherapeutic, or other.  See par. 168.
	The claimed cancers and subject population include the elected species of pancreatic cancer.  The prior art teaches treating the same with a claimed agent to inhibit PRL-1 and teaches combination therapy to include other chemotherapeutic and bioactive agents.  As such, there is a reasonable and predictable expectation of success in treating a claimed cancer by administering a claimed agent.  Further, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Such optimization would be expected to effectuate any claimed mechanism of action when administered to a claimed subject population.

Claims 11-14, 16, 17, 19, 32, 37, 39, 43, 44, and 46  are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., “Inhibitory effects of protocatechuic acid on the post-initiation phase of hamster pancreatic carcinogenesis induced by N-nitrosobis(2-oxopropyl)amine,” Anticancer Research. 2000 Sep- Oct;20(5B):3423-3427, in view of Blagosklonny, “Analysis of FDA approved anticancer drugs reveals the future of cancer therapy,” Cell Cycle. 2004 Aug;3(8):1035-42. Epub 2004 Aug 16. 
	Nakamura teaches protocatechuic acid can inhibit progression or late post-initiation of pancreatic carcinogenesis in hamsters. Abstract shown below.

    PNG
    media_image3.png
    774
    918
    media_image3.png
    Greyscale

	Blagosklonny teaches monotherapy for treating cancer will be limited to rare cancers.  In most cancers, two anticancer strategies may be most fruitful to include combinations of cytotoxic drugs with semi-selective agents aimed at specific targets.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine Nakamura and Blagosklonny to arrive at the claimed methods.  One would be motivated to do so because a claimed compound is taught to inhibit progression or late post-initiation of pancreatic carcinogenesis.  Further, combination therapy with cytotoxic agents is known to be advantageous in treating most cancers.  Further, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Such optimization would be expected to effectuate any claimed mechanism of action when administered to a claimed subject population.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-14, 16, 17, 19, 32, 37, 39, 43, 44, and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,787,410. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘410 patent are directed to a method of treating pancreatic cancer by administering a compound of Formula VIII of claim 11, wherein R1-R4 are hydrogen and X’is R1, wherein R1 is alkyl.  This is the same for the instant claims and those of the ‘410 patent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628